DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/20 has been entered.
Applicant’s amendments to the claims dated 7/6/20 are acknowledged.  Claims 15-17, 19-32 and 40 are pending and subject to prosecution.  Claims 1-4, 10-11 and 13 are cancelled with the amendment of 7/6/20.  Claims 15, 16 and 17 are amended.  Claim 40 is new.

The Declaration on behalf of Dr. Stangl, of record 7/6/20 is acknowledged.
 
Priority
The instant Application, filed 8/25/17, is a 371 National Stage Application for PCT/EP2016/054091 filed 02/06/16, which claims priority to EP151910627, filed 10/22/15 and EP151858057 filed 09/18/15, and EP151569746 filed 02/27/15.    Certified copies of the foreign documents have been received.  Thus, the earliest possible priority for the instant application is 2/27/15.

Claims
Claim 15 has been amended into an independent claim, comprising incorporating the cells of canceled claim 1 into the method of claim 15.  The independent claim is drawn to methods of treating a patient comprising administering mesenchymal stem cells that have been modified to express KLOTHO.  Claim 15 is provide below, showing insertions only:
15.  A method of treating a patient comprising administering a therapeutically effective number of genetically modified mesenchymal stem cells to the patient, wherein the genetically modified stem cells comprise an exogenous nucleic acid comprising a Klotho-encoding region operably linked to a promoter or promoter/enhancer combination, wherein the genetically modified mesenchymal stem cell exhibits increased Klotho expression compared to an unmodified mesenchymal stem cell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17, 19, 24-28 and 30-31 remain and new claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication No. 2014/0010801 to “Niedernhofer” of record in view of US Patent Application Publication No. 2003/0119910 to “Kamiya” of record further in view of US Patent No. 6,579,850, to “Nabeshima,” of record, as evidenced by GenBank Accession No. AB005142, 1997, of record.  This rejection is modified to address Applicant’s amendments to the claims.
With regard to claim 15, Niedernhofer discloses stem cells, including mesenchymal stem cells, can be administered to treat a variety of age-related diseases (Abstract, paragraphs [0011], [0070]-[0071][0085]).    Niedernhofer discloses the stem cells can be genetically modified to encode and secrete a therapeutic peptide (paragraphs [0163]-[0170]).  Niedernhofer discloses the heterologous (foreign) peptides can be encoded on a nucleic acid, and operably linked to a promoter which drives its expression (paragraphs [0166]-[0167]). Niedernhofer discloses ex vivo gene transfer to cells is superior to in vivo gene therapy (paragraph [0174]). Niedernhofer suggests the therapeutic result of the administered stem cells is from the secretion of KLOTHO (paragraph [0094]-[0095]).
Further, Niedernhofer discloses the administered cells are administered in effective amounts of 1 x 105 to about 1 x 106 cells (paragraph [0091]) and are administered intravenously (paragraph [0087]).  Niedernhofer discloses the therapeutic effect from implanting the genetically modified cells is that they secrete their therapeutic factor (paragraph [0011]).
However, Niedernhofer does not disclose wherein the mesenchymal stem cell is genetically modified to express Klotho with the specific genetic structures iterated in claim 15.
Kamiya discloses generating genetically modified cells with increased expression of Klotho can be transplanted to increase KLOTHO expression in vivo in the recipient (paragraphs [0003]-[0004]).  
Nabeshima discloses nucleic acids encoding an “age-suppressing polypeptide” (i.e. KLOTHO), wherein the KLOTHO encoding nucleic acids are operably linked to a promoter, and wherein the nucleic acids can be introduced into cells or encoded in viruses used for gene therapy (column 2, lines 10-29, 
It would have been obvious to combine the methods of administering genetically mesenchymal stem cells of Niedernhofer with the disclosures of Kayima and Nabeshima to result in the methods of administering genetically modified stem cells that express Klotho as claimed.  A skilled artisan would have been motivated to modify a stem cell to express a KLOTHO peptide because Nabeshima discloses Klotho has therapeutic purposes via gene therapy, and Niedernhofer discloses genetically modifying genes ex vivo is superior to traditional gene therapy methods.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as the ability to encode and express Klotho from cells was known in the art at the time of the invention. 
With regard to claims 16 and 17, Niedernhofer discloses the cells can be administered subcutaneously or intrathecally (paragraph [0087]).
With regard to claims 19 and 25, Niedernhofer discloses the genetically modified cells can be administered to treat neurodegenerative disease (dystonia) and to slow or reverse ageing (paragraphs [0011], [0014]). 
With regard to new claim 40, Niedernhofer discloses the administered cells are administered intravenously (paragraph [0087]).  
With regard to claims 19, 24, 25, 26, 27, 28, 30, 31, Kamiya discloses that loss of Klotho results in such age-related disease states as arteriosclerosis, pulmonary emphysema (which reads on an inflammatory disease of the lung), diabetes, dementia/Alzheimer’s, and auto-immune disease (paragraph [0022]). Kamiya discloses Klotho can be administered to treat diseases caused by loss of Klotho (paragraph [0003]-[0004]). Nabeshima also discloses Klotho can be administered to treat diseases caused by loss of Klotho (column 1, lines 57-64, column 32, lines 23-55). It would be obvious to treat a patient with the disease states of claims 19, 26, 27, 38, 30 and 31 when administering a cell expressing Klotho in vivo. Further, when administering Klotho to treat any of the disease states above, which are aging-associated diseases (Kamiya paragraph [0022]), one would be inhibiting aging and age related changes to the organs according to claims 24 and 25.  Selecting a patient with a disease that is known to be caused by a reduction in Klotho when practicing methods of treating diseases by administering cells expressing Klotho is combining prior art elements according to known methods to yield predictable results (MPEP2143(A)(I).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as disease states caused by loss of Klotho, and administration of Klotho to treat disease states to compensate for such loss was known in the art at the time of the invention.

Claims 20 and 22-23 remain rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication No. 2014/0010801 to “Niedernhofer” in view of US Patent Application Publication No. 2003/0119910 to “Kamiya” further in view of US Patent No. 6,579,850, to “Nabeshima,” as evidenced by GenBank Accession No. AB005142, 1997 as applied to claims 15-17, 19, 24-28, 30-31 and 40 above, and further in view of US Patent Application Publication No. 2009/0192087 to Glass, of record listed on Applicant’s IDS dated 8/25/17.  The claims encompass embodiments wherein the .  
The disclosures of Niedernhofer, Kamiya, and Nabeshima, as evidenced by GenBank Accession No. AB005142 are applied as above in the 103 rejection, the content of which is incorporated herein, in its entirety.   Specifically, Niedernhofer, Kamiya, and Nabeshima combine to render obvious the methods of claim 15.  Niedernhofer discloses the therapeutic effect from implanting the genetically modified cells is that they secrete their therapeutic factor (paragraph [0011]), and Nabeshima discloses the KLOTHO transgene can be encoded as a secreted form (Example 17).  Therefore, the claim is obvious in light of the cited art.
However, None of Niedernhofer, Kamiya, or Nabeshima disclose wherein the patient is being treated for the claimed disease states of claims 20 and 22-23 as a result of secreted Klotho administration.
Glass discloses nucleic acids encoding KLOTHO, wherein the KLOTHO encoding nucleic acids are operably linked to a promoter, and wherein the nucleic acids can be introduced into cells or for gene therapy (paragraphs [0031], [0072], [0084], [0097], [0108]-[0115]).  Glass discloses administration of KLOTHO in vivo can treat a variety of age-related diseases (paragraphs [0141]-[0145]). Glass discloses the patient can be treated for cancer (paragraphs [0145], [0193]) and renal disease (paragraph [0144]).
It would have been obvious to combine the disclosures of Niedernhofer, Kamiya, and Nabeshima, as evidenced by GenBank Accession No. AB005142 on genetically modified stem cells which express Klotho and methods of administering them for therapeutic purposes, wherein the therapeutic efficacy is due in part to Klotho expression, further with the disclosure of Glass, who discloses administering Klotho can treat a variety of disease states, including those claimed.  Selecting a known disease that is capable of being treated by Klotho to be treated by the cells expressing Klotho is combining prior art elements according to known methods to yield predictable results MPEP2143(A)(I).  .

Claim 21 remains rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication No. 2014/0010801 to “Niedernhofer” in view of US Patent Application Publication No. 2003/0119910 to “Kamiya” further in view of US Patent No. 6,579,850, to “Nabeshima,” as evidenced by GenBank Accession No. AB005142, 1997 as applied to claims 15-17, 19, 24-28, 30-31 and 40 above, and further in view of Doi et al.  Klotho Inhibits Transforming Growth Factor-β1 (TGF-β1) Signaling and Suppresses Renal Fibrosis and Cancer Metastasis in Mice.  The Journal of Biological Chemistry, 2011. 286(10):8655-8665, of record.  The claim encompasses an embodiment wherein the patient is treated for organ fibrosis.
The disclosures of Niedernhofer, Kamiya, and Nabeshima, as evidenced by GenBank Accession No. AB005142 are applied as above in the 103 rejection, the content of which is incorporated herein, in its entirety.   Specifically, Niedernhofer, Kamiya, and Nabeshima combine to render obvious the methods of claim 15.  However, none of Niedernhofer, Kamiya, or Nabeshima disclose wherein the patient is being treated for the claimed disease state of organ fibrosis as a result of KLOTHO administration, as required by instant claim 21.
Doi discloses systemic administration of secreted Klotho in vivo prevents renal fibrosis in mice (Abstract, Fig 3).  Doi discloses chronic renal disease often manifests with renal fibrosis, and is often associated with low Klotho levels (page 8663-8664).  Doi suggests that Klotho replacement therapy may be effective for treating renal fibrosis (page 8664).
It would have been obvious to combine the disclosures of Niedernhofer, Kamiya, and Nabeshima, as evidenced by GenBank Accession No. AB005142 on genetically modified stem cells which express Klotho and methods of administering them for therapeutic purposes, wherein the therapeutic .

Claim 29 remains rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication No. 2014/0010801 to “Niedernhofer” in view of US Patent Application Publication No. 2003/0119910 to “Kamiya” further in view of US Patent No. 6,579,850, to “Nabeshima,” as evidenced by GenBank Accession No. AB005142, 1997 as applied to claims 15-17, 19, 24-28, 30-31 and 40 above, and further in view of Nolan et al.  Association of Single Nucleotide Polymorphisms in Klotho with Priapism in Sickle Cell Anemia.  British Journal of Haematology, 2004.  128:266-272, of record. The claim encompasses an embodiment wherein the patient is treated for erectile dysfunction.
The disclosures of Niedernhofer, Kamiya, and Nabeshima, as evidenced by GenBank Accession No. AB005142 are applied as above in the 103 rejection, the content of which is incorporated herein, in its entirety.   Specifically, Niedernhofer, Kamiya, and Nabeshima combine to render obvious the methods of claim 15.  However, none of Niedernhofer, Kamiya, or Nabeshima disclose wherein the patient is being treated for the claimed disease state of erectile dysfunction as a result of KLOTHO administration, as required by instant claim 29.
Nolan discloses patients with mutations in Klotho have a high incidence of priapism and erectile dysfunction (Abstract, page 266).  Nolan disclose Klotho is known to influence endothelial NO production, and in Klotho knockout mice, the vasodilator response is attenuated (page 270, first column).  Nolan hypothesizes that the mutations in Klotho may alter NO biology resulting in priapism (page 270 second column).
It would have been obvious to combine the disclosures of Niedernhofer, Kamiya, and Nabeshima, as evidenced by GenBank Accession No. AB005142 on genetically modified stem cells which express Klotho and methods of administering them for therapeutic purposes, wherein the therapeutic efficacy is due in part to Klotho expression, further with the disclosures of Nolan, who discloses mutations Klotho increase incidence of priapism, and that Klotho has a known role in NO regulation.  It would have been obvious to try treating a patient for erectile dysfunction with the cells expressing Klotho.  Kamiya and Nabeshima suggest treating diseases caused by loss of Klotho by replacing Klotho, and Nolan shows mutation of Klotho (i.e. loss of Klotho function) increases priapism.  Thus, the art recognizes the problem, and the Klotho expressing cells of Niedernhofer in view of Kamiya and Nabeshima represent a finite number of solutions for providing Klotho administration in vivo.  MPEP 2143(I)(E).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as administering Klotho to treat a variety of disease states was known in the art at the time of the invention.

Claim 32 remains rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication No. 2014/0010801 to “Niedernhofer” in view of US Patent Application Publication No. 2003/0119910 to “Kamiya” further in view of US Patent No. 6,579,850, to “Nabeshima,” as evidenced by GenBank Accession No. AB005142, 1997 as applied to claims 15-17, 19, 24-28, 30-31 and 40 above, and further in view of US Patent Application publication No. 2011/0015345 to Pinkstaff, and Inoue et al.  .
The disclosures of Niedernhofer, Kamiya, and Nabeshima, as evidenced by GenBank Accession No. AB005142 are applied as above in the 103 rejection, the content of which is incorporated herein, in its entirety.   Specifically, Niedernhofer, Kamiya, and Nabeshima combine to render obvious the methods claim 15.  However, none of Niedernhofer, Kamiya, or Nabeshima disclose wherein the patient is being treated for the claimed disease state of sepsis as a result of KLOTHO administration, as required by instant claim 32.
Pinkstaff discloses methods of treating sepsis comprising administering FGF-23 peptides (paragraphs [0650], [0654]).  Pinkstaff discloses Klotho can be used in combination with FGF-23 (paragraphs [0117], [0227]).
Inoue discloses septic Klotho knockout mice had reduced survival, increased apoptosis and impaired bacterial clearance compared to wild type septic mice (Abstract; FIGs 1-4). Inoue discloses sepsis incidents increase with age, and may be influenced by aging immune function (page 311).  Inoue suggests that the decreased survival to sepsis in Klotho knockout mice is due to decreased immune function in the mice, and may be indicative of aging immunity during sepsis in humans (page 316).
It would have been obvious to combine the disclosures of Niedernhofer, Kamiya, and Nabeshima, as evidenced by GenBank Accession No. AB005142 on genetically modified stem cells which express Klotho and methods of administering them for therapeutic purposes, wherein the therapeutic efficacy is due in part to Klotho expression, further with the disclosures of Pinkstaff, who discloses administering FGF23 and Klotho to treat sepsis, and Inoue who discloses loss of Klotho decrease immune function and increases mortality to sepsis.  It would have been obvious to try treating a patient for sepsis with the cells expressing Klotho.  Pinkstaff suggests such treatment, and Inoue shows loss of 

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 7/6/2020 have been fully considered but are not persuasive.  Applicant points to the Declaration on behalf of Dr. Stangl, alleging the cells of the present invention have unexpected results when compared to treating with wild type MSCs or Klotho-protein.  Applicant points to the data in the declaration which allegedly shows that Klotho-mice (mice with low Klotho levels) treated with genetically modified MSCs expressing Klotho have increased weight gain compared to MSC-only or Klotho-protein treated mice.  Applicant alleges this data is synergistic and could not have been predicted.  Applicant provides no additional argument over the prior art cited in the rejections of record.
The Examiner has considered the Declaration on behalf of Dr. Stangl with respect to the instant claims and their purported unexpected results, but is not persuaded.  It is true "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985).  However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. 
In the instant case, with regard to the claimed invention, the evidence of unexpected results is not commensurate with the scope of the claimed invention MPEP 716.02(b).  In submitting evidence asserted to establish unobvious results, there is a burden on applicant to indicate how the examples 

    PNG
    media_image1.png
    500
    586
    media_image1.png
    Greyscale
With regard to the allegation of “synergism” that is unpredictable from the prior art, the examiner is not convinced.  Figure 1 shows that Klotho-mice treated with Klotho-MSC have an increased and sustained weight gain when compared to MSC-only or Klotho-only mice:










 
However, the data provided does not indicate how much Klotho protein is produced and secreted by the Klotho-MSCs, nor if the amount of Klotho produced by the MSCs is relative to the amount of Klotho-protein administered?  For example, would higher titers of Klotho protein administered increase the weight gain similarly to that seen in the Klotho-Mice?  Further, the data does not indicate the plasma levels of Klotho protein secreted from the Klotho-MSCs vs. the plasma levels of recombinant Klotho following injection of Klotho protein over the same time period.  As one would 
To the extent the data is indicative of synergism for weight gain under the conditions specifically tested (which the Examiner does not concede), it is noted that the claims are not commensurate with the scope of protection sought.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP 716.02(c)
The instant claims are not directed to treating any specific pathology, nor is there any claimed therapeutic result.  There is no claimed amount of cells administered.  There is no indication that any other synergistic effect would be predictable in any other treatment course.  
Thus, the Declaration provided by Dr. Stangl in insufficient to overcome the rejection of record with respect to the instant claims.
Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633